          19-51282-NPO Dkt 1-1 Filed 07/03/19 Entered 07/03/19 14:28:34 Page 1 of 1

mssb−defntc (Rev. 12/17)


                                  UNITED STATES BANKRUPTCY COURT
                                       Southern District of Mississippi

In re:                                                  Case No.: 19−51282−NPO
                                                        Chapter: 11

         Great Southern Golf Club, Inc.
         2000 Beach Drive
         Gulfport, MS 39507

Social Security / Individual Taxpayer ID No.:

Employer Tax ID / Other nos.:
     64−0838269

                                            DEFICIENCY NOTICE
                                       (Notice of Missing Documents and
                               Notice of Dismissal if Documents Not Timely Filed)


To the Debtor(s) and his attorney, if any:

In order for this case to be administered, it is necessary that the item(s) described below be filed immediately.

Schedule A/B due 07/17/2019
Schedule D due 07/17/2019
Aty Disclosure Stmt. due 07/17/2019
Schedule E/F due 07/17/2019
Sum. of Assets and Liabilities due 07/17/2019
Schedule G due 07/17/2019
Schedule H due 07/17/2019
Stmt. of Fin. Affairs due 07/17/2019

In the event the Schedules, Statements, and Other Documents pursuant to Federal Rules of Bankruptcy
Procedure, Rule 1007(c) and/or 3015(b) are not filed on or before the above due deadline, this case may be
dismissed without further notice or hearing.

Dated: 7/5/19                                           Danny L. Miller, Clerk of Court
                                                        Dan M. Russell, Jr. U.S. Courthouse
                                                        2012 15th Street, Suite 244
                                                        Gulfport, MS 39501


Note: Pursuant to Miss. Bankr. L. R. 1009−1, it is the responsibility of the debtor to notice any added creditors.
Therefore, if there are creditors listed on the schedules which were not listed when the matrix was initially filed,
the debtor/attorney for debtor should notice the added creditors. A copy of the notice with certificate of mailing
should be filed simultaneously with the schedules.
